Case 1:18-cv-02552-RLY-TAB Document 10 Filed 01/03/19 Page 1 of 4 PageID #: 22



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA

 IN RE: COOK MEDICAL, INC. IVC FILTERS                      MDL No. 2570
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION


 This Document Relates to Plaintiff(s):
                                                            Case No. 1:18-cv-02552-JMS-DLP
 John H. Morris



                   MOTION TO AMEND CAPTION AND COMPLAINT

       Plaintiffs file this memorandum in support of Plaintiffs' Motion to Amend Case Caption

and the Complaint because the caption in this matter no longer accurately reflects the parties to

this litigation. The Plaintiff, John H. Morris has passed away and the case is not being handled by

the proposed administrator of his Estate, Bernadette Morris. Accordingly, the caption for this case

should be amended to reflect the following: John H. Morris, represented by the proposed

Administrator of his Estate, Bernadette Morris. Due to Bernadette Morris’ involvement as the

proposed administrator, Plaintiff also respectfully requests the court to allow amendment of the

Short Form Complaint to reflect this change.

                                           ARGUMENT

       Federal Rule of Civil Procedure 10 states that "every pleading must have a caption with

the court's name, a title, a file number, and a Rule 7(a) designation. The title of the complaint must

name all the parties." Fed. R. Civ. P. 10(a) (emphasis added). The original Complaint in this matter,

pursuant to Rule 10(a), named the Plaintiff as: John H. Morris.

       Since the filing of the complaint, Plaintiff’s counsel was notified by Plaintiff’s spouse and

the current proposed administrator of her estate, Bernadette Morris, that the Plaintiff had passed
Case 1:18-cv-02552-RLY-TAB Document 10 Filed 01/03/19 Page 2 of 4 PageID #: 23



away on April 11, 2018. Bernadette Morris informed Plaintiff’s counsel that she intends on

proceeding with this ligation in his absence and was working on obtaining letters of administration

to be formally declared the administrator of Plaintiff’s estate.

       Pursuant to Federal Rules of Civil Procedure 15, leave to amend shall be “freely” given

“when justice so requires.” Fed. R. Civ. P. 15(a)(2). In this case, the Plaintiff had passed away and

it would in the interest of “justice” to allow an amendment of the short form complaint to reflect

that Plaintiff’s case is now being handled by the proposed administrator of his estate. (See Exhibit

1). Due to this change, Plaintiff would be required to name Bernadette Morris in section 4 and

check off Survival Claim in section 14 of the Short Form Complaint. Furthermore, due to the death

of her husband due to issues possibility caused by his malfunctioning IVC filter, a loss of

consortium claim has been entered as well on behalf of Bernadette Morris. As of this day,

Defendant has not served their Defendant Profile Form. Therefore, there would not be any undue

delay or prejudice due to this amendment. Plaintiff has served Defendant a completed Plaintiff

Profile Sheet that reflects the changes and proposed administration noted above.

         WHEREFORE for the foregoing reasons, Plaintiffs respectfully request that this Court

 enter an Order:

         1.      Granting this motion for leave to file an amended caption;

         2.      Instructing the Clerk to file Plaintiff’s Proposed Amended Complaint with

 corrected Caption attached to this motion as Exhibit 1; and

         3.      Granting such other and further relief as the Court deems just and proper.

Dated: January 3, 2019                         Respectfully submitted,

                                               /s/ Debra J. Humphrey
                                               Debra J. Humphrey
                                               MARC J. BERN & PARTNERS LLP
                                               One Grand Central Place
Case 1:18-cv-02552-RLY-TAB Document 10 Filed 01/03/19 Page 3 of 4 PageID #: 24



                                    60 East 42nd Street, Suite 950
                                    New York, New York 10165
                                    dhumphrey@bernllp.com
                                    Attorneys for Plaintiff
Case 1:18-cv-02552-RLY-TAB Document 10 Filed 01/03/19 Page 4 of 4 PageID #: 25



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies the foregoing was filed with the Court on January 3, 2019

through the Court’s CM/ECF system, which will serve all counsel of record.


                                            /s/ Debra J. Humphrey
                                            Debra J. Humphrey
                                            MARC J. BERN & PARTNERS LLP
                                            One Grand Central Place
                                            60 East 42nd Street, Suite 950
                                            New York, New York 10165
                                            Tel: (212) 702-5000
                                            Fax: (212) 818-0164
                                            dhumphrey@bernllp.com

                                            Attorneys for Plaintiff
